71 So.3d 299 (2011)
STATE ex rel. Ricky CARTHAN
v.
STATE of Louisiana.
No. 2010-KH-2199.
Supreme Court of Louisiana.
October 7, 2011.
Denied. Because the statutes in effect at the time he committed the underlying offense authorized a life sentence based on relator's status as a third or fourth offender, his sentence was not rendered illegal as a result of the vacation of one of the predicate convictions upon which his habitual offender adjudication rested. See La. C.Cr.P. art. 930.3; State ex rel. Melinie v. State, 93-1380 (La.1/12/96), 665 So.2d 1172. Cf. La.C.Cr.P. art. 882; State v. Singleton, 09-1269, pp. 1-2, (La.4/23/10), 33 So.3d 889, 889-90 ("To the extent that relator's habitual offender sentence exceeds the maximum penalty the trial court could have imposed for the underlying offense without enhancement of sentence under La.R.S. 15:529.1, relator's application is in the nature of a motion to set aside an *300 illegal sentence as a matter of La.C.Cr.P. art. 882, which permits correction of a sentence in excess of what the law provides `at any time.'").